 ASSOCIATED DIVERS AND CONTRACTORS, INC.AssociatedDiversandContractors,Inc.andPiledrivers,Barge,Wharf,Dock Builders andDivers Local No. 2520, Jack Johnson,andDavidReynolds.Case 19-CA-4186, 19-CA-4186-2, and19-CA-4217December 16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn June 30, 1969, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiledexceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record inthe case,and hereby adopts thefindings,'conclusions, and recommendations of theTrial Examiner with the following modification:The Trial Examiner found,and we agree, that theRespondent violated Section 8(a)(1) and(3) of theAct by barring Reynolds from further employmentbecause of his vigorous pursuit of his claim and hisenlistmentoftheUnion'saidinconnectiontherewith,andbyrefusingtogivefurtheremployment to Johnson because of his protectedactivityas a job steward in preparing a list ofunsatisfactory conditions on the barge which heturnedover to the Union'sbusinessagent fordiscussion with the Respondent.' We also adopt theTrialExaminer's finding that theRespondentviolated Section 8(a)(l) bythreateningtowithhold'We find it unnecessary to pass on Respondent'sexception to theadmission of certain testimony as hearsay,for the Trial Examiner did notrely on such testimony and we agree with the Trial Examiner that therewas ample other evidence to support his finding. However,we findJohnson's testimony relating to his foreman's statements concerning hisemployment status admissible despite the fact that the foreman did nothave the authority to hire and fire.DricoIndustrialCorporation.115NLRB 931.'The Respondent excepts to the Trial Examiner's credibility findings. ItistheBoard'sestablishedpolicy,however,not to overrule a TrialExaminer's resolutions with respect to credibility unless, as is not the casehere,the preponderance of all the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544, enfd. 188 F.2d 362 (C.A. 3).319Reynolds'retroactivepay.However the TrialExaminer viewed the evidence as insufficient toestablish that the Respondent withheld money fromReynolds'retroactivepayfordiscriminatoryreasons.We disagree with this conclusions.4TheevidenceestablishesthatRespondent'sresolution of Reynolds' grievance covering the paydue on the YNG-18 job was not unrelated to itsdiscriminatory motive in the conduct found unlawfulabove.Thus it appears that when, during adiscussionof that grievance, Reynolds and UnionAgent Bethke told the Respondent's President Caleythat employees were entitled to retroactive payunder the newly negotiated contract, Caley toldReynolds that Respondent would not give him theretroactive pay because he was causing "too muchtrouble," but Respondent would give such pay to theother employees. This unlawful threat was carriedout. By subsequent letter dated September 7, rulingonReynolds' grievance,Caley advised Reynoldsthat his wage complaint had resulted in a carefulpayrollauditofhisearnings for the season.Respondent emphasized that in auditing his payrecords it had utilized a contract interpretationsuggestedby Reynolds in the grievance rather thanthat normally used for all employees. Respondentthen proceeded to deduct from the retroactive paycontractually due Reynolds an amount assertedlyrepresentingan overpayment of wages based on thisdifferentmethodofcalculation.Inthesecircumstanceswe find that the application of adifferent contract interpretation toReynolds wasitselfdiscriminatory,and a violation of Section8(a)(3) and (1) of the Act. Accordingly, to remedythisdiscriminationRespondentmust, under ourorder,make Reynolds whole for any loss sufferedbecause of the use of a differentauditingmethod.ADDITIONAL CONCLUSIONS OF LAW1.Substitutethefollowingasparagraphnumbered 2 of the Conclusions of Law andrenumber paragraphs 2 and 3 accordingly:"By withholding pay from Reynolds in reprisalforhisprotectedactivity,Respondent violatedSection 8(a)(3) and (1) of the Act."2.Delete paragraph 4.'SeePrice Bros. Co.,175 NLRB No. 47,H.E.Wiese. Inc..169 NLRBNo. 145.We note, however,that the remedywould be the same whetherthe violation is of Section 8(axl), 8(aX3),or bothContrary to the Trial Examiner's view,we need not determine that infactReynolds was not overpaidon the YNG-18 job in order to findRespondent's conduct discriminatory.That question is properly consideredat the compliance stage wherein a calculation of the pay involved in thegrievance,made on the same basis as that used to compensate otheremployees ontheYNG-18 job,willbe a part of thespecificationsdetermining the amount of any loss of earnings suffered by reason of thediscrimination against Reynolds in accordance with our order herem.180 NLRB No. 62 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyorders that theRespondent,AssociatedDiversandContractors,Inc.,Anchorage,Alaska,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Delete paragraph 1,A,1, of the RecommendedOrderand substitute therefor the following:"Discouragingemployeesfromengaging inactivityhaving for its purpose the submission,presentation and processing of grievances pursuantto the terms of a collective-bargaining agreement bybarringfromfurtheremploymentDavidW.Reynolds, Jack V. Johnson, or any other employee,and by withholding pay due David W. Reynolds orany other employee or otherwise discriminating inregard to their hire, tenure of employment, or anyterm or condition of employment."2.Substitute a comma for the period at the endof paragraph I, A, 3, and add the following:" .. except to the extent that such rights may beaffected by anagreementrequiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act."3.Delete the first WE WILL NOT paragraph of theAppendix and substitute the following:WE WILL NOT discourage employees fromengaging inactivity having for its purpose thesubmission,presentation,andprocessingofgrievancespursuanttothetermsofacollective-bargaining agreement by barring fromfurther employment David Reynolds, Jack V.Johnson, or any other employee or job applicant,or by withholding pay due David W. Reynolds, orany other employee, or otherwise discriminateagainst him in any othermannerin regard to anyterm or condition of employment, because heengages inactivities protected by the Act.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in Anchorage, Alaska, on April 15, 1969, upon aconsolidated complaint issued on March 6, 1969,' allegingthatRespondent had violated Section 8(a)(1) and (3) oftheNationalLabor RelationsAct,asamended, bydiscriminating against DavidW. Reynolds and Jack V.Johnson.Initsanswer,Respondentdeniedthecommission of the alleged unfair labor practices.Upon the entire record,my observation of thewitnesses, and the brief filed by the General Counsel," Imake the following:'Based upon charges and an amended charge filed on November5, 1968,December 10, 1968, January 30, 1969,and February 14, 1969.'Respondent's untimely request for an extension of time for filing a briefwas denied.FINDINGSAND CONCLUSIONS'THE UNFAIR LABOR PRACTICESRespondent is an Alaska corporation with its principalofficeand place of business in Anchorage, where it isengaged in general contracting, operation of a retail store,andbargeanddivingoperations.InJuly1968,'Respondent chartered a barge known as the YNG 18from one Gifford for use in sandbagging a pipeline inCook Inlet. At that time and at all times material herein,Respondentwasboundbyacollective-bargainingagreement entered into between the Union and anemployers' association, Alaska Chapter of the AssociatedGeneral Contractors of America, Inc. (hereafter calledAGC).On August 6, Reynolds was informed byRespondent that he was no longer eligible for employmentand he has not been employed by the latter since thatdate.Johnsonwas not employed by Respondent onAugust 12 as scheduled, and has not been employed byRespondent since that date. The circumstances relating tothe two employees are set out below.A. David W. Reynolds1.The evidenceReynolds, the president of the Union, had worked forRespondent as a diver tender on a number of occasions in1967 and 1968. On July 23, he was assigned to duty onthe YNG 18, which returned to Anchorage on July 29. OnAugust 2, Reynolds went to Respondent's office andrequestedhispaycheckforthattrip.When thebookkeeper, Betty L. Sheffield, tendered it to him, hestated that the check was incorrect because it failed toinclude additional pay which he felt was due him forovertime duty on the YNG 18. When he then asked to seeCaley, Respondent's vice presidentand generalmanager,Sheffield informed him that Caley was busy. According toSheffield's credited testimony,Reynolds became angry,threw the check on her desk, stated in a loud tone, "Sonof a bitch, I haven't got a right damn check in this officeyet," and left. Sheffield further testified that Reynolds didnot direct his profanity at her nor did he argue with her,'and that other employees have used identical profanity,abusive language,and loud tones in her office. Caley wastalking on the telephone during the above episode. By thetime he completed the call and entered Sheffield's office,Reynolds wasgone.Caley asked Sheffield what hadhappened; she replied, "Well, you heard it"; and Caleysaid, "Yes, I did." Caley's testimony shows that he heardat least part of the conversation.On the following day, August 3, Reynolds returned tothe office, asked to see Caley, but was again told that hewas busy. Reynolds thereupon obtained permission to usethe telephone, called UnionBusinessAgent Bethke, andarrangedfor the latter to join him when he returned to seeCaley the following week. On August 6, Reynolds andBethke went to Respondent's office, but were told by'No issue of commerce is presented.The complaint alleged and theanswer admitted facts which,Ifind,establish that the Respondent is anemployer engaged in commerce within the meaning of the Act Respondentalso admits,and I find, thatPiledrivers,Barge,Wharf,Dock Builders andDiversLocal No. 2520 (hereafter called the Union) is a labor organizationwithin the meaning of the Act'Ido not credit Reynolds' equivocal denial that he usedprofanity. ASSOCIATED DIVERS AND CONTRACTORS, INC.Sheffield that Caley would be busy all day and could notsee them. Reynolds told Sheffield to put Caley on noticethatReynolds wanted 8 hours of waiting time until hischeck was corrected. Reynoldsand Bethkethen left.On the same day, August 6, Caley received a letter,bearing that date and signed by Bethke, pointing out thatReynolds was entitled to waiting time pay. By letter datedthe same day, Caley informed Bethke that Reynolds wasnot entitled to any additional pay. By a separate letteralsodatedAugust 6 and handcarried to the Union'soffice, Caley advised Reynolds as follows:This is to advise you that we are terminating youremployment with this company effective July 29, 1968.Reason for this termination is: End of job. Mr.Reynoldsisnot eligiblefor rehire with this company.That night, Reynolds went to the Union Hall and wasgiven Caley's letter.About 2 or 3 weeks later, Reynolds and Bethke metwith Caley and one Schwab, manager of AGC, in order toseek resolution of the issues concerning Reynolds' claimfor additional pay. In addition, the question of Reynolds'ineligibility for further employment by Respondent wasraised, but neither question was resolved at the meeting. Athird issue raised was Reynolds' claim for retroactive pay,provided for in a new collective-bargaining agreement, forservices he had performed for Respondent prior to hisemployment on the YNG 18. Reynolds testified that whenthe issue was raised,Caleystated that Respondent wouldnot pay him the retroactive pay because he was causing"too much trouble," but that he would give such pay toother employees.By letter dated September 7 and addressed toReynolds, Caley stated that as a result of the latter'scomplaint about unpaid wages, a careful payroll audit hadbeenmade; that this showed that he had in fact beenoverpaid in the net amount of $224.18; that the deductionof this amount from the net retroactive pay of $243.46due him left an unpaid balance of $19.28; and that acheck for that amount was enclosed.'Reynolds has been refused employment by Respondentsince August 6. Caley testified on direct examination thatthe discharge of Reynolds on August 6 was motivated byhis conduct in Sheffield's office on August 2; that it wasunrelated to the dispute regarding pay due him; and thatCaley did not learn about the pay problem until hereceivedBethke'sletterofAugust6.Oncross-examination,hegave evasive testimony as towhether he had referred to Reynolds and Johnson as"agitators"and "troublemakers"during an interview bycounsel for the General Counsel.2.Concluding FindingsIfind,inagreement with the General Counsel, thatRespondent has refused to employ Reynolds since August6 for discriminatory reasons. Although Reynolds hadraised his voice and used profanity in Respondent's officeon August 2, 1 reject Caley's testimony that such conductmotivated the discharge.For one thing,Iam notpersuaded that the general manager of an employerengaged in diving and barge operations in Alaskan waters'The parties stipulatedat the openingof the hearing that Reynolds wasinformed byRespondent on December 7 that his retroactive wages werebeingwithheld.Iam somewhat uncertain astowhether this was areiterationof thecontentsof the September 7 letter, or whether thetranscript erroneously refers toDecember insteadof September.321would be so fastidious that he would not tolerate suchconduct from a diver tender.' Indeed, other employees hadengaged in such conduct; yet there is nothing to show thatthey were discharged by Respondent.Moreover, Caley's letter of August 6, which in effectblacklistedReynolds,madenomentionofanymisconduct.So far as appears, the first time thatRespondent referred to misconduct as the reason forReynolds' discharge was at the hearing, a fact whichsuggests that the misconduct was an afterthought. Thisconclusion is reinforced by the timing of Caley's letterbarringReynolds from further employment. Reynolds'misconduct occurred on August 2 but Caley did not sendhisletteruntilAugust 6, i.e., after the visit toRespondent's office by Reynolds and Union Agent Bethkeon August 3, and on the same day that Caley receivedBethke's letter of August 6 supporting Reynolds' claim foradditional pay. Caley did not explain why he delayedsending the letter, an omission which is of particularsignificance in view of his testimony that he would havefiredReynolds on August 2 if the latter had still beenpresentwhen Caley completed his telephone call andenteredSheffield'soffice.Ido not credit Caley'stestimony that he did not learn of Reynolds' claim foradditional pay until he received Bethke's letter of August6. 1 am convinced that Caley learned about the claim onAugust 2 either because he heard the entire conversationbetween Reynolds and Sheffield, or, if heard only part,because it is reasonable to infer that she filled in whateverdetails were missing. I also find it reasonable to infer thatSheffield informed Caley of the attempt by Reynolds andBethke to see him on August 3 regarding the former'sclaim.Finally, I note that Caley was evasive about whether hehad referred to Reynolds and Johnson as troublemakersand agitators, and I credit Reynolds' uncontradictedtestimony that he was told by Caley that he would notreceive his retroactive pay because he had caused toomuch trouble. There is no evidence that Reynolds causedRespondent any trouble other than that relating to hisclaim for additional pay.Absent a persuasive reason for barring Reynolds fromfurther employment since August 6, all the considerationsreferred to above lead me to conclude, and I find, thatRespondent's action was motivated by Reynolds' vigorouspursuit of his claim and by the fact that he enlisted theUnion's aid in connection therewith. Since such conductby Reynolds constituted protected activity, Respondent'sreprisal therefore amounted to unlawful discriminationviolative of Section 8(a)(3) and (1) of the Act.I further find that Caley's threat to withhold Reynolds'retroactive pay violated Section 8(a)(1). However, I rejectthe General Counsel's contention that such pay was in factwithheld for discriminatory reasons. As recognized in theGeneral Counsel's brief, there is a dispute as to how muchpayReynolds earned for duty on the YNG 18.Respondent asserted that he was overpaid and deductedtheoverpayment from the retroactive pay due him.Although the validity of that assertion may be open tosuspicion, the record before me does not warrant adetermination that Reynolds was not overpaid.Withoutsuch a determination, there is an insufficient basis for afinding of discriminatory withholding of overtime pay.'Thatemployees do not always employ language used in polite society isone of thefacts ofindustrial lifeLongview Furniture Co,100 NLRB 301,304, enfd.as modified206 F.2d 274 (C.A. 4);Meyer &Welch,Inc,96NLRB236, 256. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Jack V.Johnson1.The evidenceJohnson had worked for Respondent in December 1966,fromApril to November 1967, in January 1968, inFebruary, and from April to August. On July 23, he wasassignedto duty on board the YNG 18, where he servedas temporary foreman until the return of the regularforeman,and then served as a rigger.Because ofdissatisfactionwith unsafe and unsanitary conditions onboard, the crew held a meeting while the YNG 16 wassailing back to port on July 29, at which time they votednot to man the barge until the conditions were rectified,and elected Johnson job steward with instructions tonotify the barge captain, Brown, about their complaints.Brown instructed Johnson to prepare a list of thecomplaints for purposes of transmittal to Respondent.Johnson prepared such a list,gave the original to Brown,and shortly after the return of the barge to Anchorage,gave a copy to Union Business Agent Bethke. The lattercalled Respondent to state that the conditions complainedof had to be corrected, and he then delivered the list ofcomplaints to the Alaska Department of Labor. OnAugust 2, a representative of that department inspectedthe barge and prepared a safety inspection report listing anumber of violations and corrections to be made and therequired compliance dates.Thereafter, Johnson worked on the YNG 18, which wasengaged in a docksidejob, from August 3 to 8,when thecrew was laid off because of a shortage of piling. At thattime,Superintendent Bingham and Crew Foreman Peedinformed Johnson and the balance of the crew that theywould be rehired on the following Monday, August 12. OnAugust 10, during a conversation concerning a personalmatter, Johnson asked Peed whether work would beresumed on Monday. Johnson testified that Peed repliedthat Johnson would not be rehired, had been blacklistedby VicePresidentCaley,and was no longer eligible forrehire because of the "hell" he had raised on the YNG 18while he was job steward; that Peed advised him to seeCaley or Captain Brown to ascertain whether somethingcould be worked out; that he went to see Caley on August12 to inquire whether he could return to work and if not,the reason therefor; that Caley informed him that hewould not be returned to work because"several people,"including Gifford who owned the YNG 18, were unhappyabout his list of complaints and had accused him of beinga troublemaker and of complaining about conditionsaboard the YNG 18; that if he did not like the equipmentor did not like working for Respondent, there were twoother diving companies that he could work for; that"they"were planning to meet about"this"and would letJohnson know; that when Johnson returned the next day,Caley informed him that no decision had been reached;and that he has never been recalled to work byRespondent since that time.Caley testified that the conversation took place beforeJohnson was taken on for the August 3 job; that he toldJohnson that he was not on a blacklist,that he waslooking into some complaints, and that if they wereaccurate,hewould "bring other employees ahead of[Johnson] out of the Hall"; that Caley had talked toGiffordwho stated that he had been threatened byJohnson; that he instructed Captain Brown "to find out ifthere had been a lot of grumbling going on out on thebarge regarding the barge which is under no circumstancesa part of the union steward's job";thatBrown agreedwith him and stated that they "probably could get betterpeople out of the hall"; and that "this was the basis formy determination that we would take other people aheadofMr. Johnson from now on when he went to work."Caley further testified that under the collective-bargainingagreement,Respondent has the right to reject any jobapplicant; that it has followed the practice of requestingtheUnion to send the "good" employees that haveworked for it in the past; that "complainers or thegrumblers and such, we naturally slide to the bottom ofthe list.We spend a lot of money each year to get thework and I don't need this type"; that in referring tocomplaintsandgrumbling,hemeant,interalia."complaining about our equipment"; that Respondent hadnotblacklisted Johnson and that the latter's list ofcomplaints had nothing to do with Respondent's givingpreference to other applicants over Johnson; and thatRespondent had in fact rehired Johnson for a subsequentdock job when other applicants were not available.According to Caley and to Captain Brown, Respondentcontinued to hire employees after August 12.In September, Johnson asked Captain Brown whetherhe would be rehired on the YNG 18, which had beenbrought into compliance with the requirements of theDepartment of Labor and was then being rigged for ashort driving job. Johnson testified that Brown replied inthe negative, but added that he might be rehired in thespring if he "kept [his] nose clean." Admitting that he hadmade the quoted statement to Johnson, Brown testifiedthat it did not relate to Johnson's "competency in hisjob"; that Johnson had told him about the troubles he hadwith Caley; and that Brown told him to "forget about itand keep yournose clean" and that he would go back towork the nextspring.He further testified that it was hispolicy to givepreferenceto "better" men; but that if therewere no better men in the Union Hall, he would be gladto rehire Johnson.2.Concluding findingsThe General Counsel contends that Respondent hasunlawfully refused to give employment to Johnson sinceAugust 12 because of his protected activity as a jobsteward. At the hearing, counsel for Respondent assertedthat it failed to rehire Johnson, not for discriminatoryreasons, but solely because he was considered less capablethan others who were hired. I agree with the GeneralCounsel.There is not a shred of credible evidence in the recordshowing that Johnson was less competent than otheremployees. If anything, the record shows the contrary for,according to Johnson's uncontradicted testimony, his workhad never been criticized and Respondent had appointedhim temporary foreman when he reported for duty aboardthe YNG 18 on July 23. Respondent's case is not aided byCaley's testimony that the basis for his decision to passover Johnson was Captain Brown's statement that theyprobably could obtain "better people" from the Unionhall.Since he further testified that Brown made thestatement when he instructed Brown to ascertainwhetherthere were many objections about conditions on the bargeand expressed the view that this was not part of the unionsteward's job, I find that taken in context, Brown's"better people" remark referred to employees who did notcomplain about equipment.Similarly, Respondent cannot derive any comfort fromCaley's testimony that he had received complaints aboutJohnson and had told him that priority would be given to ASSOCIATEDDIVERS ANDCONTRACTORS, INC.otheremployees if investigation showed that thecomplaintswereaccurate.On the contrary, suchtestimony militatesagainstRespondent. For one thing, thecomplaints did not involve Johnson's competence andwere thus unrelated to Caley's professed reason forrefusingwork to Johnson. In addition, Caley admittedthat he did not desire employees who raised objectionsaboutequipment,and that he had exercised thecontractual right to reject them in favor of others. In viewof his further admissions, already referred to, that he feltthat objections to equipment were not the function of ajob steward, and that he had instructed Brown to ascertainwhether there were many objections about conditions onthe YNG 18, 1 find that in referring to complaintsagainstJohnson, Caley was talking about complaints regardingthe list of unsatisfactory conditions on board the YNG 18which Johnson had prepared, and which had resulted in aninspection of the YNG 18 and the unfavorable report bythe Alaska Department of Labor.Ifurther find that the conversation between Johnsonand Caley took place on August 12. It is uncontradictedthat Johnson was advised by Foreman Peed on August 10to see Caley concerning his ineligibility for further work.Moreover, in a letter dated November 19 to the Board'sRegionalOffice,Caley stated that during a discussionwith Johnson, he had informed the latter that he had notbeen recalled because of his attitude toward Respondent.Obviously, the conversation must have taken place afterthe recall of Johnson for the August 3 job. There is thusno basis for Caley's assertion that he had given Johnsonemployment after their conversation.IaccordinglycreditJohnson'sversionofhisconversationwithCaley, i.e. that the latter told him,among other things, that he would not receive furtheremployment because of his list of objections aboutconditions on the barge and Gifford's displeasure with thelist.This conclusion is fortified by Brown's subsequentstatement to Johnson that he would be rehired in thespring if he kept his "nose clean."Admittedly, thatremark did not relate to Johnson's competency, but ratherconstituted an admonition to avoid further trouble withCaley if he wished to be rehired. So far as the recordshows, Johnson's only trouble with Caley consisted of hisactivity as a job steward in connection with the list ofunsatisfactory conditions on the barge.For the above reasons, I find that Respondent deniedfurther employment to Johnson from and after August 12because of his activity as job steward. Since such activitywas protected, I find that Respondent's refusal ofemploymentamountedtounlawfuldiscriminationviolative of Section 8(a)(3) and (I) of the Act.CONCLUSIONS OF LAW1.By unlawfully refusing further employment toReynolds from and after August 6,and to Johnson fromand after August 12,Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.2.By threatening to withhold retroactive pay owing toJohnson in reprisal for his protected activity,Respondentengaged in an unfair labor practice within the meaning ofthe Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.4.Respondent did not violatetheAct byany conductnot found herein to constitute an unfair labor practice.THE REMEDY323Irecommend that Respondent cease and desist from itsunfair labor practices, and that it take certain affirmativeaction designed to effectuate the policies of the Act. Morespecifically, I recommend that Respondent offer Reynoldsand Johnson employment in available jobs on the samenondiscriminatory basis as that enjoyed by them prior toRespondent'sdiscriminationagainstthem,withoutprejudice to their seniority or other rights and privileges. Ifurther recommend that Respondent make Reynolds andJohnson whole for any loss of earnings each may havesuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned from the date he was firstdiscriminatorilydeniedemploymenttothedateRespondent offers him employment as aforesaid, less hisnet earnings during the said period.' The loss of earningsshallbe computed in the manner set forth in F. W.Woolworth Company.90 NLRB 289, andIsisPlumbing& Heating Co..138 NLRB 716RECOMMENDED ORDERI.Respondent, its officers, agents, successors, andassigns, shall:A. Cease and desist from:1.Unlawfully refusing to hire David W. Reynolds, JackV.Johnsonoranyotheremployee,orotherwisediscriminatinginregardtotheirhire,tenureofemployment, or any term or condition of employment.2.Unlawfully threatening any employee with reprisalsfor engaging in protected activity.3.In any other manner interfering with, coercing, orrestrainingemployees in the exercise of any of the rightsguaranteed in Section 7 of the Act.B. Take the following affirmative action1.Offer to Reynolds and Johnson employment inavailable jobs on the same nondiscriminatory basis as thatenjoyed by them prior to the discrimination against them,without prejudice to their seniority or ,other rights andprivileges, and make each whole for any loss ofearningshe may have suffered by reason of such discrimination, inthemanner set forth in the section herein entitled "TheRemedy."2.Notify the above-named employees if presentlyserving inthe Armed Forces of the United States of theirright to employment upon application, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.3.Preserve and make available to the Board or itsagents,on request, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the right of employment under the terms of thisRecommended Order.4.Post at its place ofbusinessinAnchorage, Alaska,copies of the attached notice marked "Appendix."9 Copies'The record contains insufficient facts to permit a determination whetheritisappropriate to adopt the definition of the term"net earnings" setforth in GreatLakes Dredge & Dock Co..169 NLRB No. 90,TXD, fn.19'In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the further 324DECISIONSOF NATIONALLABOR RELATIONS BOARDof said notice, on forms provided by the Regional'Director for Region 19, shall, after being duly signed byan authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof, and'be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.5.Notify the Regional Director for Region 19, inwriting, within 20 days from the date of the receipt of thisDecision,what steps have been taken to complyherewith.10II. It is recommended that the complaint be dismissedinsofaras it allegesunfair labor practices not foundherein.event that the Board'sOrder is enforcedby a decreeof a United StatesCourt ofAppeals, the words"a Decreeof the United States Court ofAppeals,Enforcing an Order" shall be substituted for the words "aDecision and Order -"in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notifythe Regional Director forRegion 19, in writing, within 10days fromthe date of thisOrder whatsteps the Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT deny employment to David W.Reynolds, Jack V. Johnson, or any other employee orjob applicant, or otherwise discriminate against him inany other manner in regard to any term or condition ofemployment, because he engages in activities protectedby the Act.WE WILL NOT unlawfully threaten our employees orin any other manner interfere with them in the exerciseof their guaranteed statutory rights.WE WILL offer David W. Reynolds and Jack V.Johnson employment in available jobs on the samenondiscriminatory basis as that enjoyed by them priorto our discrimination against them, without prejudice totheir seniority or other rights.WE WILL also reimburse David W. Reynolds andJack V. Johnson for any earnings lost by them byreason of our discrimination against them.ASSOCIATEDDIVERS ANDCONTRACTORS, INC.(Employer)DatedBy(Representative)(Title)Note.WE WILL notify David W. Reynolds and Jack V.Johnson if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 583-7473.